DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaremba et al [4311664].
With respect to claim 1, Zaremba discloses: A burner configured to burn a gas released from an instrument, the burner comprising: a burning chamber (4); a gas inlet (10), configured to allow entry of the gas from the instrument into the burning chamber; an oxygen mix inlet (11), configured to allow entry of an oxygen mix into the burning chamber; a flammable gas inlet (9), configured to allow entry of a flammable gas into 
Zaremba further discloses:
{cl. 3} The burner of claim 1, wherein the burner (4) is an external unit that is configured to be connected to an existing instrument [see FIG 1].
{cl. 4} The burner of claim 1, wherein the burner (4) is part of the instrument [see FIG 1, “a part of” is broadly interpreted as any type of physical contact].
{cl. 5} The burner of claim 1, wherein the instrument is a gas chromatography (GC) instrument [see abstract].
{cl. 6} The burner of claim 5, wherein the gas (9) comprises a flammable carrier gas [see abstract].
{cl. 7} The burner of claim 6, wherein the flammable carrier gas (9) is hydrogen [see abstract, FIG 1, with reference to “H.sub.2 in”].
{cl. 8} The burner of any one of claims claim 5, wherein the gas is released from an injection port of the GC instrument [see FIG 1, reference to “column effluent”].
With respect to claim 22, Zaremba discloses: A method for burning a gas emitted from an instrument, the method comprising: providing an oxygen mix (via stream 11) and a flammable gas (via stream 9) to a burner (4) configured to burn a gas (via stream 10) emitted from the instrument; igniting a flame in the burner (col 3, line 8-31), and directing the gas emitted from the instrument to the burner [see FIG 1, col 3, line 8-col 4, line 27, emphasis added to col 4, line 20-27].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 10, 12-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaremba et al [4311664], further in view of Heuvel [20080121015].
With respect to claim 9, Zaremba discloses: A system for controlling the burning of a gas emitted from an instrument, the system comprising: a burner (5) configured to burn a gas emitted from an instrument, the burner comprising: a burning chamber (4); a gas inlet (10), configured to allow entry of the gas emitted from the instrument into the burning chamber; an oxygen mix inlet (11), configured to allow entry of an oxygen mix into the burning chamber; a flammable gas inlet (9), configured to allow entry of a flammable gas into the burning chamber; an igniter (col 3, line 32-53), capable of igniting gases in the burning chamber [see FIG 1, col 3, line 8-col 4, line 27, emphasis 
Zaremba further discloses:
{cl. 14} The system of claim 9, wherein the burner (4) is an external unit that is configured to be connected to an existing instrument [see FIG 1].
{cl. 15} The system of claim 9, wherein the burner (4) is part of the instrument [see FIG 1, “a part of” is broadly interpreted as any type of physical contact].
{cl. 16} The system of claim 9, wherein the instrument is a GC instrument and the gas is a GC gas [see abstract].
{cl. 19} The system of claim 16, wherein the GC gas comprises a flammable carrier gas [see abstract].
{cl. 21} The system of claim 16, wherein the gas (9) is released from an injection port of the GC instrument [see FIG 1].
Heuvel makes up for these deficiencies by teaching:
{cl. 2} The burner of claim 1, further comprising a flame detector, configured to detect the presence of a flame in the burning chamber [paragraph 0020 with reference to (FID)].
{from cl. 9} Flame photometric detector for a gas chromatography system having a flame detector [paragraph 0020 with reference to (FID)], configured to detect the presence of a flame in the burning chamber; a controller (240) configured to control an activity of the instrument and the burner; a flammable gas source (252) fluidically connected to the burner through the controller; an oxygen mix source (108) fluidically connected to the burner through the controller, and a power source (inherent as 
Heuvel further teaches:
{cl. 10} The system of claim 9, wherein the controller is configured to shut off supply of power to the instrument in case a "no flame" signal is received from the flame detector [paragraph 0035, with reference to “The gas detection system 200 may also be configured to shut down the GC system 100 in response to one or more repeated occurrences of an alarm or error condition].
{cl. 12} The system of claim 9, wherein the controller is configured to control a flow rate of a flammable gas to the burner [paragraph 0034].
{cl. 13} The system of claim 9, wherein the controller is configured to control a flow rate of an oxygen mix to the burner [paragraph 0034].
{cl. 17} The system of claim 16, wherein the controller is configured to send a signal to the GC instrument to stop the running of a sample in a column of the GC instrument while the GC instrument is still on [paragraph 0033-0036].
{cl. 18} The system of claim 16, wherein the controller is configured to shut off supply of carrier gas to the GC instrument in case a "no flame" signal is received from the flame detector [paragraph 0035].

It would have been obvious at the time of filing the invention to modify the invention of Zarema by incorporating the controller of Heuvel because Heuvel provided a controller cooperating burner elements to ensure an optimal combustion of instrument gas and provide safety measures in an unwanted event or alarm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wise et al [3695844] (see FIG and abstract, with reference to burner 9 specifically, and column 2, line 35-56) and Speccer et al [3399974] (see FIGs 1 and 2, elements 10, 14, 63 and 52] are considered pertinent to the claimed invention because they carry out similar methods and show similar structures at least with regard to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/10/2022